Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed that part of Supreme Court’s order denying in part plaintiffs discovery motion and granting in part defendants’ cross motions pertaining to discovery, dismissed upon the ground that that portion of the order sought to be appealed from does not finally deter*998mine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.